NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                       SEP 19 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 ANTHONY DEAN JACKSON,                            No.   15-15061

                  Plaintiff-Appellant,            D.C. No. 2:14-cv-01293-ESW

   v.
                                                  MEMORANDUM*
 COUNTY OF MARICOPA; MARICOPA
 COUNTY SUPERIOR COURT, named as:
 Maricopa Superior Court,

                  Defendants-Appellees.

                    Appeal from the United States District Court
                             for the District of Arizona
                   Eileen S. Willett, Magistrate Judge, Presiding**

                          Submitted September 13, 2016***

Before:       HAWKINS, N.R. SMITH, and HURWITZ, Circuit Judges.

        Anthony Dean Jackson appeals pro se from the district court’s judgment



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
        ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
dismissing his action alleging claims arising from defendants’ allegedly wrongful

conduct leading to his 1996 criminal conviction and defendants’ continued

recognition of that conviction. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo the district court’s dismissal for lack of subject matter jurisdiction.

Crum v. Circus Circus Enters., 231 F.3d 1129, 1130 (9th Cir. 2000). We affirm.

      The district court properly dismissed Jackson’s action for lack of subject

matter jurisdiction, because Jackson failed to allege facts sufficient to show that

diversity jurisdiction exists. See 28 U.S.C. § 1332(a)(1); Kuntz v. Lamar Corp.,

385 F.3d 1177, 1181-83 (9th Cir. 2004) (addressing diversity of citizenship under

§ 1332). Further, to the extent that Jackson alleged claims arising from

constitutional errors by the Maricopa County Superior Court during his criminal

prosecution, these claims are barred under the Rooker-Feldman doctrine because

they constitute a “de facto appeal” of the criminal conviction or are “inextricably

intertwined” with that conviction. See Noel v. Hall, 341 F.3d 1148, 1154-57 (9th

Cir. 2003) (discussing Rooker-Feldman doctrine); see also Henrichs v. Valley View

Dev., 474 F.3d 609, 616 (9th Cir. 2007) (Rooker-Feldman doctrine barred

plaintiff’s claim because the relief sought “would require the district court to

determine the state court’s decision was wrong and thus void”).

                                          2                                        15-15061
      We do not consider any claims that Jackson did not properly raise before the

district court. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Jackson’s motion for appointment of counsel, filed on December 18, 2015,

and motions to dismiss, filed on March 11, 2016, and August 26, 2016, are denied.

We lack jurisdiction to consider Jackson’s motion under Fed. R. Civ. P. 60(3),

filed on April 21, 2016. See 28 U.S.C. § 1257.

      AFFIRMED.




                                         3                                      15-15061